                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TRACY SCHWEIHOFER,

              Plaintiff,                                CASE NO. 17-14222

                                                        HON. MARIANNE O. BATTANI

COMMISSIONER
OF SOCIAL SECURITY,

           Defendant.
_________________________/


    ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, DENYING DEFENDANT’S
        MOTION FOR SUMMARY JUDGMENT AND REMANDING CASE

       Plaintiff Tracy Schweihofer brings this action pursuant to 42 U.S.C. § 405(g),

challenging the final decision of the Commissioner denying her claim for Social Security

Disability Insurance Benefits (“SSDI”). The case was referred to Magistrate Judge

Stephanie Dawkins Davis pursuant to 28 U.S.C. § 636(b)(1)(B) to review the final

decision.

       The parties filed cross-motions for summary judgment. In a Report and

Recommendation ("R&R") dated February 22, 2019, Magistrate Judge Davis

recommended that plaintiff’s motion for summary judgment be granted, and that

defendant’s motion for summary judgment be denied, and that the case be remanded to

the Commissioner for further proceedings. In her R&R, the Magistrate Judge informed

the parties that objections to the R&R needed to be filed within 14 days of service and

that a party’s failure to file objections would waive any further right of appeal. (ECF No.

16 at 29).
         Neither party filed an objection. Because no objection has been filed in this case,

the parties waived their right to de novo review and appeal. Moreover, this Court

agrees with the thorough analysis contained in the R&R.

         Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation,

DENIES Defendant’s Motion for Summary Judgment, GRANTS Plaintiff’s Motion for

Summary Judgment, and REMANDS this case to the Commissioner for further

proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.


Date: March 25, 2019                                                s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge



                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on March 25, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager




                                                              2
